Citation Nr: 1718633	
Decision Date: 05/26/17    Archive Date: 06/05/17

DOCKET NO.  11-23 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for posttraumatic stress disorder from January 26, 2009 through February 2, 2016.  

2.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder since February 3, 2016.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

The Veteran served on active duty from March 1967 to November 1968, to include combat service in the Republic of Vietnam where he was wounded in action.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  In a May 2016 rating decision the RO increased the rating for posttraumatic stress disorder to 50 percent effective February 3, 2016.  As that increase did not constitute a full grant of benefits the appellant's appeal continues.  AB v. Brown, 6 Vet. App. 35 (1993).

In October 2016, the Veteran was scheduled to testify before a Veterans Law Judge, however, he withdrew his request for a hearing.


FINDINGS OF FACT

1.  The evidence shows that from January 26, 2009 through August 6, 2015, the Veteran's posttraumatic stress disorder was productive of occupational and social impairment with occasional decrease in work efficiency, but not by occupational and social impairment with reduced reliability and productivity.  

2.  The evidence shows that from August 7, 2015 to February 2, 2016, the Veteran's posttraumatic stress disorder was productive of occupational and social impairment with deficiencies in most areas, but not by total occupational and social impairment.  

3.  The evidence shows that since February 3, 2016, the Veteran's posttraumatic stress disorder has not been productive of occupational and social impairment with deficiencies in most areas.  




CONCLUSIONS OF LAW

1.  For the period from January 26, 2009 through August 6, 2015, the Veteran's posttraumatic stress disorder met the criteria for a 30 percent rating but not higher.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.130, Diagnostic Code 9411 (2016).  

2.  For the period from August 7, 2015 through February 2, 2016, the Veteran's posttraumatic stress disorder met the criteria for a 70 percent rating but no higher.  38 U.S.C.A. §§ 1155, 5103, 5103A; 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.130, Diagnostic Code 9411.   

3.  Since February 3, 2016, the Veteran's posttraumatic stress disorder has not met the criteria for a rating in excess of 50 percent.  38 U.S.C.A. §§ 1155, 5103, 5103A; 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.130, Diagnostic Code 9411.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

The Veteran contends that the ratings for his PTSD do not adequately reflect the severity of that disorder.  Therefore, he maintains that increased ratings are warranted for the time periods indicated.  

Disability evaluations are determined by comparing the manifestations of a particular disability with the criteria set forth in the Diagnostic Codes of the VA Schedule for Rating Disabilities.  38 U.S.C.A. § 1155, 38 C.F.R. Part 4 (2016).  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity (in civilian occupations) resulting from service-connected disability.  38 C.F.R. § 4.1 (2016).  

Posttraumatic stress disorder is rated in accordance with the criteria set for the in the VA's General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, Diagnostic Code 9411.  A 10 percent rating is warranted when there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  

A 30 percent rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).

A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. Id.  

A 70 percent rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships. Id.

The symptoms listed in the General Rating Formula are examples, not an exhaustive list and that any suggestion that the Board is required to find the presence of all, most, or even some of the enumerated symptoms is unsupported by a reading of the plain language of the regulation.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  When determining the appropriate rating to be assigned for posttraumatic stress disorder the focus is on how the frequency, severity, and duration of the symptoms affect the Veteran's occupational and social impairment, rather than on an absence of particular symptoms listed in the schedular criteria.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013) 

One factor for consideration is the global assessment of functioning score, which is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness. See Richard v. Brown, 9 Vet. App. 266, 267 (1996). A global assessment of functioning score of 61 to 70 reflects some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships. See Carpenter v. Brown, 8 Vet. App. 240, 242-44   (1995).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, a veteran may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Fenderson v. West, 12 Vet. App. 119 (1999) (When service connection is granted and an initial rating award is at issue separate ratings can be assigned for separate periods from the time service connection became effective.).  Therefore, the following analysis is undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

The relevant evidence on file consists of the reports of VA psychiatric examinations performed in April 2009 and February 2016.  Those reports show that posttraumatic stress disorder is the Veteran's only service-connected psychiatric disorder.   Notably, there is no evidence that the appellant is followed or, otherwise treated for his posttraumatic stress disorder.  As such, there are no clinical treatment records to review.  It was noted that his primary care provider had prescribed some psychotropic medication but that the Veteran found them ineffective and had not taken the medication since approximately 2011.  

At the April 2009 VA psychiatric examination the Veteran was noted to have been wounded while serving in combat in Vietnam.  Socially the appellant reported having a good relationship with his spouse, but he denied pursuing any current leisure activities.  The Veteran was employed full time, and he denied losing time from work due to posttraumatic stress disorder symptoms.  The Veteran did report having chronic recurrent and intrusive recollections of his combat service, and he made efforts to avoid thoughts and feelings about that trauma.  The appellant felt detached or estranged from others.  The Veteran reported difficulty sleeping, being irritable, having difficulty concentrating, and being hypervigilant.  The examiner opined that these disturbances caused clinically significant distress in occupational and social functioning.  The examiner found that while the appellant's symptoms occurred daily and were chronic, they were mild in nature.

Mental status examination revealed that the Veteran was clean and neatly groomed, and there was no evidence of psychomotor activity.  His speech was clear, affect normal, attention intact, mood good, and the Veteran was described as cooperative and friendly.  He was oriented to time, place and person, and there was no evidence of any remarkable thought process, hallucinations, or delusions.  His thought content was unremarkable.  The appellant denied a history of violence or assaultive behavior as well as any history of homicidal ideation, suicidal ideation, problems with drugs, and problems with alcohol.  His impulse control was good, and no episodes of violence were noted.  The examiner did note that the Veteran reported a sleep impairment that interfered with daily activity.  The Veteran was also noted to have mildly impaired recent memory, but remote and immediate memory functions were judged to be normal.  The appellant was diagnosed with mild posttraumatic stress disorder, and he was assigned a global assessment of functioning score of 63.  

The Veteran subsequently questioned the thoroughness of the examination, particularly with respect to the wounds he sustained in combat.  While the record shows that he suffered significant injuries in the defense of his country, it is the psychiatric manifestations and effect of those injuries which the examiner investigates.  The Veteran has not presented any competent evidence, such as treatment records or private evaluations, to refute the VA examiners findings and conclusions.  

Nevertheless, on balance the Board finds that a 30 percent rating is in order for the period from January 26, 2009 through February 2, 2016.  While the examiner found only mild posttraumatic stress disorder, and while the examiner assigned a global assessment of functioning score of 63, a finding indicative of mild pathology, the examiner did report that the Veteran had chronic recurrent and intrusive recollections of his combat service, and that he made efforts to avoid thoughts and feelings about that trauma.  Further, the Veteran was noted to feel detached or estranged from others.  The Veteran reported difficulty sleeping, being irritable, having difficulty concentrating, and being hypervigilant.  As a consequence the examiner found that these disturbances caused clinically significant distress in occupational and social functioning.  While the appellant did not show evidence of a flattened affect, circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory; impaired judgment; impaired abstract thinking; or disturbances of motivation and mood to justify a 50 percent rating, the Board will resolve reasonable doubt in this combat Veteran's favor and grant a 30 percent rating for the period from January 26, 2009 through August 6, 2015.  Wise v. Shinseki, 26 Vet. App. 517, 531   (2014) ("By requiring only an 'approximate balance of positive and negative evidence' the Nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding ... benefits.").

During the February 3, 2016 VA examination, it was noted that the Veteran and his wife and been married for 42 years.  The marriage was reported to have been strained by the appellant's posttraumatic stress disorder symptoms, primarily his anger and intolerance.  It was noted that the Veteran had retired in January 2012, because he found himself angry all the time and because he had difficulty with concentration and finishing his work.  He reportedly yelled a lot but denied any physical altercations or history of suicide attempts.  The Veteran endorsed suffering from nightmares, and he reported getting about two hours of sleep nightly.  Following his retirement, the Veteran reported having very limited social relationships and that he preferred to be alone.  He reportedly spent his days at home with his dog and ran errands as needed.  Although his wife reportedly worked, there were no findings that his posttraumatic stress disorder impaired his ability to independently perform the activities of daily living.

During the February 2016 examination it was apparent that the Veteran was controlling his anger and irritability.  The examiner identified disturbances in motivation and mood with symptoms such as a depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, and passive suicidal ideation about six months previously.  Impulse control was judged to be fair, as were insight and judgment.  The Veteran denied panic attacks and homicidal ideation.  These symptoms reportedly caused difficulty in establishing and maintaining effective work and social relationships, and the examiner found these symptoms productive of occupational and social impairment with reduced reliability and productivity.  

The February 2016 examination report is notable for the appellant's report of passive suicidal ideation about six months prior to the examination.  In this regard, in March 2017, the United States Court of Appeals for Veterans Claims in Bankhead v. Shulkin, 2017 U.S. App. Vet. Claims LEXIS 435 held that:

Ideation is defined as "the formation of a mental concept, image or thought." Dorland's Illustrated Medical Dictionary 912 (32 ed. 2012). The Centers for Disease Control [*17]  and Prevention defines "suicidal ideation" as "thinking about, considering, or planning suicide." https://www.cdc.gov/violenceprevention/suicide/definitions.html  VA defines "suicidal ideation" as "[t]houghts of engaging in suicide-related behavior," with "[v]arious degrees of frequency, intensity, and duration." Dep't Of Veterans Affairs & Dep't Of Defense, VA/DOD Clinical Practice Guideline For Assessment And Management Of Patients At Risk For Suicide 13 (June 2013) [hereinafter VA/DOD Clinical Practice Guideline]. Similarly, the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition, describes suicidal ideation as involving a "range . . . from a passive wish not to awaken in the morning or a belief that others would be better off if the individual were dead, to transient but recurrent thoughts of committing suicide, to a specific plan." Diagnostic And Statistical Manual Of Mental Disorders 164 (5th ed. 2013). At one end of the continuum is passive suicidal ideation, which consists of thoughts such as "wishing you would go to sleep and not wake up," Self-harm, Suicide Ideation Tightly Linked in Iraq, Afghanistan Veterans, VA Research Currents (May 7, 2015), http://www.research.va.gov/currents/spring2015/spring2015-18.cfm  Further down that continuum is active suicidal ideation, i.e., "[t]hinking of killing [one]self," VA/DOD Clinical Practice Guideline at 29, including [*18]  "thinking about specific ways to end one's life," Self-harm, Suicide Ideation Tightly Linked in Iraq, Afghanistan Veterans, VA Research Currents (May 7, 2015), http://www.research.va.gov/currents/spring2015/spring2015-18.cfm   Thus, suicidal ideation does not require suicidal intent, a plan, or prepatory behavior. VA/DOD Clinical Practice Guideline at 29. "Patients with active suicidal ideation may have the intent to act, a plan to act, both, or neither." Id. (emphases added).

In sum, both passive and active suicidal ideation are comprised of thoughts: passive suicidal ideation entails thoughts such as wishing that you were dead, while active suicidal ideation entails thoughts of self-directed violence and death. See Id. at 13, 29; Self-harm, Suicide Ideation Tightly Linked in Iraq, Afghanistan Veterans, VA Research Currents (May 7, 2015), http://www.research.va.gov/currents/spring2015/spring2015-18.cfm  

Bankhead v. Shulkin, 2017 U.S. App. Vet. Claims LEXIS 435, *16-18 (U.S. App. Vet. Cl. Mar. 27, 2017)

Given the appellant's report of suicidal ideation about six months prior to the February 3, 2016 examination, and the Court's interpretation of the term "suicidal ideation" the Board finds that a staged rating is in order.  Fenderson.  That is, from August 7, 2015, i.e., 180 days prior to the February 3, 2016 examination, the Board will assign a 70 percent rating in light of the appellant's report of passive suicidal ideation.  Wise.  A 100 percent rating may not be granted for this period because there is no evidence that during the period from August 7, 2015 to February 2, 2016, the Veteran's posttraumatic stress disorder was manifested by symptoms such as a gross impairment in thought process or communication, persistent delusions or hallucinations, grossly inappropriate behavior, a persistent danger of hurting self or others, an intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), a disorientation to time or place, or memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130.

Moreover, effective February 3, 2016, the Board finds that the severity, and duration of the Veteran's PTSD symptoms do not continue to meet or more nearly approximate the criteria for a 70 percent rating.  The appellant did not report either active or passive suicidal ideation at that time.  Moreover, there was no evidence that his posttraumatic stress disorder was manifested by obsessional rituals which interfered with routine activities; or that it caused intermittently illogical, obscure, or irrelevant speech; a near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationship.  Id.  While the Veteran reportedly retired, in part, due to being angry at work, his long career in human resources suggests that he was able to adapt to stressful circumstances and to establish and maintain effective relationships.  

In this regard, the February 2016 examiner further found that the appellant's speech was clear and coherent, and there he showed no signs of any distorted thoughts or perceptions.  Further, there was no evidence that the Veteran was suffering from hallucinations, and while impulse control was judged to be fair there is no evidence that irritability led to periods of violence.  The Veteran further is not shown to neglect his personal hygiene.  There is no evidence that posttraumatic stress disorder causes near continuous panic or depression such as to impair his ability to function effectively.  Accordingly, a rating in excess of 50 percent is not in order since February 3, 2016.  

In arriving at these decisions, the Board finds that the symptoms presented by the Veteran's posttraumatic stress disorder are fully contemplated by the rating schedule.  There is no evidence that his disability picture is exceptional when compared to other veterans with the same disorder, and the rating schedule provides for higher ratings for increased symptoms.  Thus, the Board finds no evidence warranting a referral of this claim for extraschedular consideration.  Thun v. Peake, 22 Vet. App. 111 (2008).

In reaching this decision the Board considered the doctrine of reasonable doubt, however, except to the extent indicated, the preponderance of the evidence is against the appellant's claim, and the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 (1990).

 
ORDER

For the period from January 26, 2009 through August 6, 2015, entitlement to an initial 30 percent rating for posttraumatic stress disorder is granted subject to the laws and regulations governing the award of monetary benefits. 

For the period from August 7, 2015 to February 2, 2016, entitlement to an initial 70 percent rating for posttraumatic stress disorder is granted subject to the laws and regulations governing the award of monetary benefits.

Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder since February 3, 2016 is denied.  



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


